DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 8-14, and 17-20 are pending and examined below. This action is in response to the claims filed 2/23/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 2/23/21, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 2/23/21. 35 U.S.C. § 103 rejections are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of further citations to Olson et al. (US 2017/0031361) below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment in claim 1 stating the communication unit receives “an estimated driving route of the other vehicle from the other vehicle” is not supported by the material from the specification. The word received in all its forms is used 38 times throughout the specification and generally refers to either receiving user input (as in ¶40-43) or receiving sensor data related to environmental conditions (¶70-73 and ¶111-115). The only other recitation of similar material is the discussion of vehicle to vehicle communications discussing “V2V communication may be generally defined a technique for exchanging information among vehicles and it is possible to share a position, speed information, and the like, of a nearby vehicle.” (¶129), however this does not provide sufficient information in order to receive an estimated driving route from another vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0311323) in view of Gupta et al. (US 2017/0080952), Park (US 2018/0334176), Reiley et al. (US 2018/0173237), and Olson et al. (US 2017/0031361).

Regarding claim 1, Lee discloses a vehicle display apparatus including a vehicle control device for controlling a vehicle having a display, the vehicle control device comprising (Abstract): 
a communication unit configured to receive vehicle driving information (¶75); and 
a processor configured to (¶75 – controller includes the recited processor): 
control the communication unit to display a road image on the display with a first graphic object corresponding to the vehicle and a second graphic object corresponding to another vehicle driving in front of the vehicle (¶181-183, Fig. 9A-9B, and Fig. 18A-18B – a plurality of vehicles are displayed using graphic objects), 
when the vehicle can overtake the front vehicle based on the received vehicle driving information, control the communication unit to display an overtaking available area on the display to guide the vehicle in overtaking the front vehicle (¶207 - the route information corresponding to the recited vehicle driving information, and display the dotted line corresponding to the recited display overtaking available area, where passing ability corresponding to the recited vehicle ability to overtake a front vehicle), and 
when the vehicle cannot overtake the front vehicle based on the received vehicle driving information, control the communication unit to display at least one of an overtaking unavailable area on the display to indicate overtaking the front vehicle is unavailable and an overtaking restricted area on the display to indicate overtaking the front vehicle is restricted (¶207 - the route information corresponding to the recited vehicle driving information, and display the solid line corresponding to the recited display overtaking restricted area, where passing ability corresponding to the recited vehicle ability to overtake a front vehicle), and wherein 
the processor is further configured to control the display to display information for indicating a progress of overtaking of the front vehicle (¶201-207 - display a graphic object indicating a current driving route on the transparent display in combination with the route information indicating the overtaking information corresponding to the recited control the display to display progress of overtaking. It would have been obvious to one of ordinary skill in the art before the filing date to have combined the current driving route with passing zone information in order to aid and improve driver safety with low visibility Lee - ¶ 206).
Lee does not explicitly disclose the use of the display modes in combination with the overtaking feature however it would have been obvious to one of ordinary skill in the art before the filing date to have combined the overtaking feature with the varying display modes in order to allow the driver to carefully watch the outside views including front vehicles via various windows including the front window while in manual mode (Lee - ¶232).
While Lee does disclose when the vehicle is set in the autonomous driving mode and manual driving mode (¶231), the use of overtaking guidance (¶207), and the use of a speed limit displayed (¶138), it does not explicitly disclose the use of the speed limit with the autonomous overtaking available feature, the use of guiding the driver in manual driving mode based on driving pattern information, or being overtaken by another vehicle being displayed.
when the vehicle is set in the autonomous driving mode, extract the overtaking available area based on a maximum speed set in the autonomous driving mode (¶90 - pre-defined threshold speed corresponding to the recited maximum speed set in autonomous driving mode and allows overtaking corresponding to the recited overtaking available while Fig. 3B is an example of the display). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle display apparatus of Lee with the speed thresholds of Gupta in order to provide an enhanced and preemptive driving assistance to ensure a safe overtake (Gupta - ¶3). 
Lee in view of Gupta do not explicitly disclose the use of guiding the driver in manual driving mode based on driving pattern information, or being overtaken by another vehicle being displayed, however Park discloses a system for providing driving guidance including when the vehicle is set to the manual driving mode, extract the overtaking available area based on driving pattern information associated with a driver of the vehicle at the time of overtaking (¶83 – driving pattern corresponding to the recited driving pattern information and output guide information corresponding to the recited communication unit to display the guidance). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle display apparatus with the driver guidance of Park in order to create a safer driving environment by improving the drivers' driving capabilities (Park - ¶6). 
While neither Lee, nor Gupta or Park individually teach all of the features above, the combination of the display/driving modes of Lee with the different driving guidance of Gupta extracting the overtaking available area in different ways based on the set driving mode, wherein the overtaking available area is extracted differently depending on the set driving mode. Lee discloses the different graphical displays as well as displaying overtaking available area but not explicitly a difference between driving modes nor the specific extraction method, whereas Gupta the autonomous overtaking mode based on maximum speed and Park discloses the manual overtaking mode based on driver pattern, thus fulfilling every element within the combination.
	Lee in view of Gupta and Park does not disclose the own vehicle being overtaken by another vehicle being displayed however Reiley discloses a method for communicating intent and context of an autonomous vehicle including detecting another vehicle to pass the vehicle (Fig. 4 and ¶57 – detection of the bicycle approaching and passing the vehicle corresponding to the recited another vehicle to pass the vehicle); and 
when another vehicle to pass the vehicle is detected, control the communication unit to guide an estimated driving route of the other vehicle through the display (Fig. 4 shows the detected bicycle as well as its intent to pass as well as the go straight ahead signal to guide the bicycle through the display), and 
wherein when the other vehicle approaches within a predetermined distance for overtaking the vehicle and changes lane, entry of the vehicle into the lane in which the other vehicle is driving is restricted (¶57 - delay future right-hand turns off of this roadway until the bicyclist has passed the autonomous vehicle or is no longer within a threshold distance of the autonomous vehicle corresponding to the recited detection of other vehicle within threshold .
While Reiley describes the displaying of bicycle overtaking based on threshold distance as well as prohibiting the movement of the vehicle in response to such, the combination of this method with the vehicle display/overtaking apparatus of Lee in view of Gupta and Park with the method of detection and display of the bicycle overtaking fulfils all of the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle display/overtaking apparatus of Lee in view of Gupta and Park with the method of detection and display of the bicycle overtaking of Reiley in order to communicate the state, intent, and context of an autonomous vehicle in the field of autonomous vehicles (Reiley - ¶1).
While Lee does disclose detecting and displaying surrounding vehicles including positioning information (Figs. 18a-18b), it does not disclose receiving the driving routes from the other vehicles, however Olson discloses a vehicle trajectory determination system including receive an estimated driving route of the other vehicle from the other vehicle (¶6 - The system receives data describing the recent trajectory of each of the non-host vehicles).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the display system of Lee in view of Gupta, Park, and Reiley with the receiving trajectory data of Olson in order to advantageously uses information about the trajectory of other, non-host vehicles to determine a planned trajectory for a host vehicle (Olson - ¶6).

 the first graphic object and the second graphic object are displayed on the display based on a distance between the vehicle and the front vehicle (Fig. 18A-18B and ¶249-260 – when vehicle 9A appears in view it is displayed where in view corresponding to the recited display based on a distance between vehicles). 

Regarding claim 3, Lee further discloses passing another vehicle (¶184) as well as the vehicle violating a predetermined restriction condition if the vehicle overtakes the front vehicle (¶207 - display the solid line corresponding to the recited display overtaking predetermined restriction condition, where passing ability corresponding to the recited vehicle ability to overtake a front vehicle), but does not disclose the use of accident possibility thresholds.
However, Gupta further discloses wherein the overtaking unavailable area is defined as an area having a high possibility of an accident if the vehicle overtakes the front vehicle (¶92-93 - first overtake symbol 338 indicating unsafe corresponding to the recited overtaking unavailable area based on the graphical bar 336 may turn into red color to indicate a possible crash corresponding to the recited high possibility of an accident), and 
wherein the overtaking restricted area is defined as an area having a possibility of an accident lower than a reference (¶92 - the color "green" may indicate a safe pass corresponding to the recited possibility of accident lower than a reference). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle display apparatus of Lee with the accident thresholds of Gupta in 

Regarding claim 11, Lee further discloses when the overtaking restricted area is selected (¶207 – no passing zone corresponding to the recited overtaking restricted area), 
the processor is further configured to control the communication unit to display the predetermined restriction condition on the display (¶207 - virtual lane displayed in the form of a solid line corresponding to the recited display the restriction condition). 

Regarding claim 12, Lee further discloses when overtaking is restricted (¶207) but does not disclose when overtaking is permitted, but not safely advisable.
However, Gupta further discloses when the overtaking unavailable area is selected, the processor is further configured to control the communication unit to display a notification setting screen on the display for receiving a notification when overtaking becomes available in the overtaking unavailable area (¶112-114 and Fig. 4B-4C - third overtake symbol 416 represents that it may not be suitable for the car 302 to overtake). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle display apparatus of Lee with the overtaking unavailability of Gupta in order to provide an enhanced and preemptive driving assistance to ensure a safe overtake (Gupta - ¶3).

 the processor is further configured to control the communication unit to display an object indicating a reason for overtaking unavailability in the overtaking unavailable area (¶112-115 and Fig. 4B-4C - third overtake symbol 416 represents that it may not be suitable for the car 302 to overtake, fourth graphical icon 414 for an oncoming vehicle represents that the car 302 may not be at a safe distance with respect to the oncoming vehicle corresponding to the recited object indicating overtaking unavailability reason). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle display apparatus of Lee with the overtaking unavailability of Gupta in order to provide an enhanced and preemptive driving assistance to ensure a safe overtake (Gupta - ¶3).

Regarding claim 18, Lee further discloses the processor is further configured to display the overtaking available area on the display when a predetermined input is received by an occupant of the vehicle (¶206-207 – passing zone corresponding to the recited overtaking available area and may be displayed when field of vision is impeded by heavy rain corresponding to the recited predetermined input being received). 

Regarding claim 19, Lee further discloses the processor is further configured to control the communication unit to display a driving route to the overtaking available area on the display (¶207 - display the dotted line corresponding to the recited display overtaking available area), but does not disclose the display based on conditions set by the driver.
However, Gupta further discloses allowing overtaking based on conditions set by the driver of the vehicle in advance (¶90 – predetermined time and predefined thresholds corresponding to the recited conditions set in advance by the driver as in ¶66).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle display apparatus of Lee with the predefined conditions of Gupta in order to provide an enhanced and preemptive driving assistance to ensure a safe overtake (Gupta - ¶3).

Regarding claim 20, Lee further discloses the vehicle is set to one of an autonomous driving mode and a manual driving mode (¶231 - switched from the autonomous driving mode to the manual driving mode), wherein 
the processor is further configured to control the communication unit to display the overtaking available area with a first graphic display characteristic on the road image when the vehicle is set to the autonomous driving mode and display the overtaking available area with a second graphic display characteristic on the road image when the vehicle is set to the manual driving mode (¶231-232– changing the brightness, transparency, position of the display when changing modes corresponding to the recited first and second graphic display and ¶207 - display the dotted line corresponding to the recited display overtaking available area), and wherein 
control the communication unit to display the overtaking available area in a different graphic object on the road image according to the set driving mode (¶207 - the route information corresponding to the recited vehicle driving information, and display the solid line corresponding to the recited display overtaking restricted area).
Lee does not explicitly disclose the use of the display modes in combination with the overtaking feature however it would have been obvious to one of ordinary skill in the art before the filing date to have combined the overtaking feature with the varying display modes in order to allow the driver to carefully watch the outside view via various windows including the front window while in manual mode (Lee - ¶232).
While Lee does disclose when the vehicle is set in the autonomous driving mode and manual driving mode (¶231), the use of overtaking guidance (¶207), and the use of a speed limit displayed (¶138), it does not explicitly disclose the use of the speed limit with the autonomous overtaking available feature, the use of guiding the driver in manual driving mode based on driving pattern information, or being overtaken by another vehicle being displayed.
However Gupta discloses a system for safely overtaking a vehicle including when the vehicle is set in the autonomous driving mode, extract the overtaking available area based on a maximum speed set in the autonomous driving mode (¶90 - pre-defined threshold speed corresponding to the recited maximum speed set in autonomous driving mode and allows overtaking corresponding to the recited overtaking available while Fig. 3B is an example of the display). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle display apparatus of Lee with the speed thresholds of Gupta in . 
Lee in view of Gupta do not explicitly disclose the use of guiding the driver in manual driving mode based on driving pattern information, or being overtaken by another vehicle being displayed, however Park discloses a system for providing driving guidance including when the vehicle is set to the manual driving mode, extract the overtaking available area based on driving pattern information associated with a driver of the vehicle at the time of overtaking (¶83 – driving pattern corresponding to the recited driving pattern information and output guide information corresponding to the recited communication unit to display the guidance). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle display apparatus with the driver guidance of Park in order to create a safer driving environment by improving the drivers' driving capabilities (Park - ¶6). 
While neither Lee, nor Gupta or Park individually teach all of the features above, the combination of the display/driving modes of Lee with the different driving guidance of Gupta and Park do disclose extracting the overtaking available area in different ways based on the set driving mode, wherein the overtaking available area is extracted differently depending on the set driving mode. Lee discloses the different graphical displays as well as displaying overtaking available area but not explicitly a difference between driving modes nor the specific extraction method, whereas Gupta the autonomous overtaking mode based on maximum speed and Park discloses the manual overtaking mode based on driver pattern, thus fulfilling every element within the combination.

s 4, 8-9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Lee et al. (US 2016/0311323) in view of Gupta et al. (US 2017/0080952), Park (US 2018/0334176), Reiley et al. (US 2018/0173237) and Olson et al. (US 2017/0031361), as applied to claim 1 above, in view of Kanda et al. (US 2016/0325750).

Regarding claim 4, Lee further discloses both autonomous control (¶8) and overtaking/overtaking areas (¶184 and ¶207), but Lee in view of Gupta, Park, and Reiley do not explicitly disclose the use of autonomous control to overtake another vehicle.
However Kanda discloses an autonomous travel control apparatus including the well-known in the art overtaking of autonomous overtaking of a preceding vehicle wherein in response to the overtaking available area being selected, the processor is further configured to generate an autonomous driving command for driving the vehicle to overtake the other vehicle using the overtaking available area (¶2). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle display apparatus of Lee in view of Gupta, Park, Reiley and Olson with the autonomous overtaking of Kanda in order to perform a travel control of a vehicle while suppressing the deterioration of the traffic flow (Kanda - ¶4).

Regarding claim 8, Lee further discloses the processor is further configured to control the communication unit to display guide information on the display for proceeding with overtaking the front vehicle using the selected overtaking available area (¶343 – driving information includes the corresponding recited displayed guidance information and ¶184-187 – . 

Regarding claim 9, Lee further discloses the guide information (¶343 – driving information includes the corresponding recited displayed guidance information) including speed information corresponding to the recited suggested speed, but does not explicitly disclose this information in regards to an overtaking.
However Gupta further discloses at least one of an overtaking start point, an overtaking path, an overtaking suggested speed, an overtaking movement distance, an overtaking start time, a time required for overtaking, and an overtaking end point (¶75-79 – marginal path corresponding to the recited overtaking path, time of overtake corresponding to the recited start time, relative speed corresponding to the recited suggested speed, safe distance requirement corresponding to the recited movement distance and pre-determined threshold, such as only a minute left to overtake corresponding to the recited time required for overtaking and an overtaking end point). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle display apparatus of Lee with the guidance information of Gupta in order to provide an enhanced and preemptive driving assistance to ensure a safe overtake (Gupta - ¶3).

 when a specific situation in which overtaking is impossible occurs as the vehicle changes its lane from a second lane to a first lane to enter the overtaking available area (¶44 - after starting the lane change corresponding to the recited changing from a second lane to a first, and abort behavior corresponding to the recited overtaking is impossible after starting the maneuver), 
the processor is further configured to generate a control command for the vehicle to return to the second lane (¶44 – go back to the original lane corresponding to the recited command to return the vehicle to the second lane). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the display system of Lee in view of Gupta, Park, and Reiley with the overtaking abort behavior or Olson in order to avoid a previously unobserved non-host vehicle approaching the area into which the host vehicle is trying to pass (Olson - ¶44).

Regarding claim 17, Lee further discloses the processor is further configured to display the overtaking available area on the display (¶207 - display the dotted line corresponding to the recited display overtaking available area), but Lee in view of Gupta, Park, and Reiley do not disclose the implementation after a predetermined amount of acceleration or deceleration.
However Kanda further discloses overtaking when the vehicle decelerates or accelerates a predetermined amount (¶70 – preceding vehicle is in a state of decelerating . 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle display apparatus of Lee in view of Gupta, Park, Reiley and Olson with the autonomous overtaking of Kanda in order to perform a travel control of a vehicle while suppressing the deterioration of the traffic flow (Kanda - ¶4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0311323) in view of Gupta et al. (US 2017/0080952), Park (US 2018/0334176), Reiley et al. (US 2018/0173237), Olson et al. (US 2017/0031361), and Kanda et al. (US 2016/0325750), as applied to claim 4 above, further in view of Takae et al. (US 2018/0173231).

Regarding claim 10, Lee further discloses when the vehicle can enter the overtaking available area in a first or second direction (Figs. 9A-9B, and ¶182-184 - change the lanes or pass another vehicle corresponding to the recited overtaking and lanes 1 and 3 designate different potential overtaking directions). 
Lee in view of Gupta, Park, Reiley and Kanda do not disclose different options for directions of overtaking however Takae discloses a travel control device including the processor is further configured to control the communication unit to display an option on the display for selecting one of the first direction and the second direction (¶42 – option to overtake with the furthering options of left or right or maintain same lane ¶147). 


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yamada et al. (US 2017/0203763) discloses a driving support device display controls for autonomous vehicle passing being displayed (Abstract).

Ryne et al. (US 2018/0290657) discloses a vehicle safety system including displaying a series of calculated information on an impending host vehicle maneuver to pass the forward vehicle and return to the same lane (¶40-41).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665